DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on September 02, 2022.  Claims 1-8, 11, 14-18 and 20-22 are pending.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 14-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Esterberg (US 2016/0324580), Giphart et al. (US 20170273614), Poltaretskyi et al. (US 2019/0380792) and Lang et al. (US 2020/0138518).
Regarding claim 1, Esterberg discloses a method for spinal disorder diagnosis and treatment, the method comprising the steps of:
imaging a body including vertebral tissue (“This embodiment may use software to construct 3D models from tomographic datasets and to segment out individual anatomical elements such as bones, and optionally soft tissue features such as organs, nerve tracts and ligaments” at paragraph 0023, line 1);
positioning recognition markers on a surface of the body (“The software can learn reference points defined by the user, either by marking those spots with a laser pen, or using radiobeacons placed for example at major boney crests. The software can also recognize underlying fascia surrounding the spinous process of each vertebral body, for example, after a first incision is made and the cut retracted, so that the three-dimensional solid model may be correctly aligned relative to the patient's anatomy on the operating table. Other anatomical reference points are well known to physicians and may be entered using a combination of a voice identifier and a laser pointer, for example. Alternatively, RFID pads may be adhered to anatomical landmarks surrounding the surgical site, providing a means to align the solid model with the patient's position on the table even when visual cues are temporarily blocked” at paragraph 0141);
mapping the body with a mixed reality holographic headset and the recognition markers (see the headset as shown in Figure 2; as mentioned above, the radiobeacons or RFID pads at particular landmarks are used to orient the body positioning and the model);
acquiring data points corresponding to the surface of the body adjacent to the vertebral tissue with the mixed reality holographic headset (“Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” at paragraph 0089, line 1; as seen in Figure 4, the surgical field includes areas adjacent to the spine);
transmitting the imaging to a computer database (“The projection system may be driven by a computing environment that may be local or remote, for example including an umbilicus 110 to transmit data from a remote computing machine with processor, memory and program-specific instructions. Alternatively, computing hardware may be belt mounted or even miniaturized for mounting as part of the headset 105” at paragraph 0088, line 7);
superimposing a first image of the vertebral tissue with a body image including the surface (“The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view, for example, so that a simple reverse triangulation provides the spatial location and elevation of the eyepiece from the reference beacons” at paragraph 0090, line 1); and
displaying the first holographic image and the body image with the mixed reality holographic headset (“FIG. 4 shows an example headset view 400 of a surgical field by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. The headset view 400 shows an incision 405 and a virtual CT model 410 of underlying boney structures in anatomical registration” at paragraph 0102), the mixed reality holographic headset includes at least one processor, at least one camera including a depth sensing camera and at least one sensor (“Both cameras may be slaved to frame grabbers either by CCD or CMOS chips that are synchronized to capture an image of the dot pattern at a precise instant of time” at paragraph 0091, line 18; “Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105” at paragraph 0093, line 6; processor is as described above in the transmitting step; “In this example, a depth map may be constructed from a generally random pattern of speckled light 515 painted onto the surgical field by a projector 505. A collimating lens 510 may be used to extend the coherency of the spots to a useful distance. A detailed three-dimensional external wireframe model of the surgical field may then be constructed from images captured by two cameras 520 and 525 at a single instant but from different angles” at paragraph 0106, line 5).
Esterberg does not explicitly disclose that the imaging is during body movement.
Giphart et al. teaches a method for spinal disorder diagnosis and treatment planning, the method comprising the steps of: 
imaging a body including vertebral tissue during body movement (“In operation, the target region 70 of the patient's spine is positioned and maintained within this 3D viewing volume 60 throughout the series of exposures of a given range of patient motion. In this way, a dynamic multi-frame series of images may be captured” at paragraph 0037, line 9); 
transmitting the imaging to a computer database (“As described, image registration 200 (FIG. 5) of the radiographic images involves determining x-ray foci from the series of multi-frame stereo radiographic images and consolidating all image information into a common reference frame 85” at paragraph 0043, line 1); 
displaying the first image and the body image with the display (“displaying the change in the relative three-dimensional position and orientation of each vertebra as a three-dimensional movie” at paragraph 0008, second to last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the movement data as taught by Giphart et al. in the system of Esterberg in order to visualize the patient’s spinal movement to be able to determine the proper treatment for the patient.

The Esterberg and Giphart et al. combination does not explicitly disclose that during imaging, the images are directly labeled to identify anatomical locations where a patient is experiencing pain.
Poltaretskyi et al. teaches a method in the same field of endeavor of orthopedic diagnosis, wherein during imaging (“In some examples, motion tracking device 10906 may include one or more cameras or other devices that visually detect the movement of the appendage. For instance, in some examples, one or more cameras may be integrated into an XR visualization device worn by the patient. In some examples where the one or more cameras are integrated into an XR visualization device worn by the patient, the patient may need to be positioned in front of a mirror so that the camera is able to capture images of the movement of the appendage of the patient” at paragraph 0633), the images are directly labeled to identify anatomical locations where a patient is experiencing pain (“To address such challenges, computing system 10902 may, in some examples where the XR visualization is presented to the patient, receive indications of user input indicating one or more pain points within the range of motion. The patient may experience pain when the appendage is at the pain points. Thus, the patient may provide the indication of user input when the appendage is at a point within the range of motion where the patient experiences pain. In response to receiving the indication of the user input, computing system 10902 may generate, based on the motion data, data indicating a pain point, where the pain point is a position or positions of the appendage of the patient at which the patient experiences pain” at paragraph 0657, line 8; “In another example, computing system 10902 may receive (e.g., via one or more cameras of an XR visualization device worn by the patient) video data showing the user performing a gesture (e.g., a hand gesture, head gesture, etc.) that indicates that the user has experienced pain at the current point in the range of motion. In other examples, computing system 10902 may receive the indication of user input as a tapping gesture, a button push, or another form of user input” at paragraph 0659, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the pain indication as taught by Poltaretskyi et al. in the system of the Esterberg and Giphart et al. combination as “Knowing the points at which the patient experiences pain may help a healthcare provider (and/or an AI-based diagnostic tool) learn about the patient's condition” (Poltaretskyi et al. at paragraph 0657, line 5).

The Esterberg, Giphart et al. and Poltaretskyi et al. combination does not explicitly disclose that the at least one sensor including a three dimensional scanner.
Lang et al. teaches a method in the same field of endeavor of surgical visualization, wherein
the mixed reality holographic headset includes at least one processor (“Hololens has an Intel Cherry Trail SoC containing the CPU and GPU” at paragraph 0169, line 1), at least one camera including a depth sensing camera (“The HoloLens has an inertial measurement unit (IMU) with an accelerometer, gyroscope, and a magnetometer, four environment mapping sensors/cameras (two on each side), a depth camera with a 120°×120° angle of view” at paragraph 0168, line 1) and at least one sensor including a three dimensional scanner (“Image processing and/or pattern recognition of the live data of the patient can then be performed through the OHMD, e.g. using a built in image capture apparatus and/or a 3D scanner for capturing the live data of the patient or image and/or video capture systems and/or a 3D scanner attached to, integrated with or coupled to the OHMD” at paragraph 0330; “Image and/or video capture and/or a 3D scanner, for example integrated into or attached to or coupled to the OHMD, can be used to identify the location of the light on the patient's tissue or the patient's anatomic landmark” at paragraph 0371, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the headset as taught by Lang et al. for the headset of the Esterberg, Giphart et al. and Poltaretskyi et al. combination enhancement of the monitoring of “Anatomic landmarks, patient surface(s), organ surface(s), tissue surface(s), pathologic tissues and/or surface(s), e.g. for purposes of registration, e.g. of the patient and/or the surgical site, e.g. one or more bones or cartilage, and/or one or more OHMD's, e.g. in a common coordinate system” (Lang et al. at paragraph 0238).
Regarding claim 2, the Esterberg, Giphart et al., Poltaretskyi et al. and Lang et al. combination discloses a method wherein the step of displaying includes displaying in real-time the first holographic image superimposed with the body image with the mixed reality holographic headset (“The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view, for example, so that a simple reverse triangulation provides the spatial location and elevation of the eyepiece from the reference beacons” Esterberg at paragraph 0090, line 1).
Regarding claim 3, the Esterberg, Giphart et al., Poltaretskyi et al. and Lang et al. combination discloses a method wherein the step of imaging includes imaging the body in a non-surgical environment (Giphart et al. describes imaging of the patient in a non-surgical setting; “Suitable libraries of segmented images of the patient's anatomy may be stored in computer memory for use during a surgical procedure. The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for example, while not limited thereto” Esterberg at paragraph 0024, which demonstrates acquisition in a pre-surgical phase). 
Regarding claim 4, the Esterberg, Giphart et al., Poltaretskyi et al. and Lang et al. combination discloses a method wherein the step of displaying includes dynamically displaying in real-time the orientation and alignment of the vertebral tissue in a non-surgical environment (“The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view, for example, so that a simple reverse triangulation provides the spatial location and elevation of the eyepiece from the reference beacons” Esterberg at paragraph 0090, line 1).
Regarding claim 5, the Esterberg, Giphart et al., Poltaretskyi et al. and Lang et al. combination discloses a method further comprising the step of determining a surgical treatment configuration for the vertebral tissue (“Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg at paragraph 0022, last sentence).
Regarding claim 6, the Esterberg, Giphart et al., Poltaretskyi et al. and Lang et al. combination discloses a method wherein the surgical treatment configuration includes a segmentation of the vertebral tissue and/or a surgical reconstruction of the vertebral tissue (“The resulting virtual model constructs and integrates patient-specific, anatomically correct, and comprehensive three-dimensional models, with any soft and hard tissue details available. Advantageously, having this information allows the surgeon to highlight a particular feature, such as an L3 lumbar vertebra, and abstract it above the surgical field for closer inspection. The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example” Esterberg at paragraph 0100, line 1).
Regarding claim 7, the Esterberg, Giphart et al., Poltaretskyi et al. and Lang et al. combination discloses a method further comprising the steps of superimposing a second holographic image of the surgical treatment configuration with the body image; and displaying the second holographic image and the body image from the mixed reality holographic headset (“Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg at paragraph 0163, line 1).
Regarding claim 8, the Esterberg, Giphart et al., Poltaretskyi et al. and Lang et al. combination discloses a method further comprising the steps of superimposing a second holographic image of the surgical treatment configuration with the first holographic image and the body image); and displaying the first holographic image, the second holographic image and the body image from the mixed reality holographic headset (“The resulting virtual model constructs and integrates patient-specific, anatomically correct, and comprehensive three-dimensional models, with any soft and hard tissue details available. Advantageously, having this information allows the surgeon to highlight a particular feature, such as an L3 lumbar vertebra, and abstract it above the surgical field for closer inspection. The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example” Esterberg at paragraph 0100, line 1).
Regarding claim 11, the Esterberg, Giphart et al., Poltaretskyi et al. and Lang et al. combination discloses a method wherein the step of imagining includes a two-dimensional radiograph (“As described, image registration 200 (FIG. 5) of the radiographic images involves determining x-ray foci from the series of multi-frame stereo radiographic images and consolidating all image information into a common reference frame 85” Giphart et al. at paragraph 0043, line 1; “Data libraries having this data may be acquired through a number of medical imaging technologies including CT, MRI, x-rays, quantitative ultrasound scans, and so forth” Esterberg at paragraph 0097, line 3)
Regarding claim 14, Esterberg discloses a method for spinal disorder diagnosis and treatment, the method comprising the steps of:
imaging a body including vertebral tissue in a non-surgical environment (“This embodiment may use software to construct 3D models from tomographic datasets and to segment out individual anatomical elements such as bones, and optionally soft tissue features such as organs, nerve tracts and ligaments” at paragraph 0023, line 1; “Suitable libraries of segmented images of the patient's anatomy may be stored in computer memory for use during a surgical procedure. The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for example, while not limited thereto” at paragraph 0024, which demonstrates acquisition in a pre-surgical phase);
positioning recognition markers on a surface of the body (“The software can learn reference points defined by the user, either by marking those spots with a laser pen, or using radiobeacons placed for example at major boney crests. The software can also recognize underlying fascia surrounding the spinous process of each vertebral body, for example, after a first incision is made and the cut retracted, so that the three-dimensional solid model may be correctly aligned relative to the patient's anatomy on the operating table. Other anatomical reference points are well known to physicians and may be entered using a combination of a voice identifier and a laser pointer, for example. Alternatively, RFID pads may be adhered to anatomical landmarks surrounding the surgical site, providing a means to align the solid model with the patient's position on the table even when visual cues are temporarily blocked” at paragraph 0141);
mapping the body with a mixed reality holographic headset and the recognition markers (see the headset as shown in Figure 2; as mentioned above, the radiobeacons or RFID pads at particular landmarks are used to orient the body positioning and the model);
scanning in real-time the surface of the body adjacent to the vertebral tissue with the mixed reality holographic headset (“Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” at paragraph 0089, line 1; as seen in Figure 4, the surgical field includes areas adjacent to the spine);
registering a first holographic image of the vertebral tissue with a body image of the scanned surface in a common coordinate system (“The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view, for example, so that a simple reverse triangulation provides the spatial location and elevation of the eyepiece from the reference beacons” at paragraph 0090, line 1); and
displaying in real-time the first holographic image and the body image with the common coordinate system with the mixed reality holographic headset (“FIG. 4 shows an example headset view 400 of a surgical field by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. The headset view 400 shows an incision 405 and a virtual CT model 410 of underlying boney structures in anatomical registration” at paragraph 0102), the mixed reality holographic headset includes at least one processor, at least one camera including a depth sensing camera and at least one sensor (“The projection system may be driven by a computing environment that may be local or remote, for example including an umbilicus 110 to transmit data from a remote computing machine with processor, memory and program-specific instructions. Alternatively, computing hardware may be belt mounted or even miniaturized for mounting as part of the headset 105” at paragraph 0088, line 7; “Both cameras may be slaved to frame grabbers either by CCD or CMOS chips that are synchronized to capture an image of the dot pattern at a precise instant of time” at paragraph 0091, line 18; “Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105” at paragraph 0093, line 6; “In this example, a depth map may be constructed from a generally random pattern of speckled light 515 painted onto the surgical field by a projector 505. A collimating lens 510 may be used to extend the coherency of the spots to a useful distance. A detailed three-dimensional external wireframe model of the surgical field may then be constructed from images captured by two cameras 520 and 525 at a single instant but from different angles” at paragraph 0106, line 5).
Esterberg does not explicitly disclose that the imaging is during body movement.
Giphart et al. teaches a method for spinal disorder diagnosis and treatment planning, the method comprising the steps of: 
imaging a body including vertebral tissue during body movement (“In operation, the target region 70 of the patient's spine is positioned and maintained within this 3D viewing volume 60 throughout the series of exposures of a given range of patient motion. In this way, a dynamic multi-frame series of images may be captured” at paragraph 0037, line 9); 
displaying the first image and the body image with the display (“displaying the change in the relative three-dimensional position and orientation of each vertebra as a three-dimensional movie “ at paragraph 0008, second to last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the movement data as taught by Giphart et al. in the system of Esterberg in order to visualize the patient’s spinal movement to be able to determine the proper treatment for the patient.

The Esterberg and Giphart et al. combination does not explicitly disclose that during imaging, the images are directly labeled to identify anatomical locations where a patient is experiencing pain.
Poltaretskyi et al. teaches a method in the same field of endeavor of orthopedic diagnosis, wherein during imaging (“In some examples, motion tracking device 10906 may include one or more cameras or other devices that visually detect the movement of the appendage. For instance, in some examples, one or more cameras may be integrated into an XR visualization device worn by the patient. In some examples where the one or more cameras are integrated into an XR visualization device worn by the patient, the patient may need to be positioned in front of a mirror so that the camera is able to capture images of the movement of the appendage of the patient” at paragraph 0633), the images are directly labeled to identify anatomical locations where a patient is experiencing pain (“To address such challenges, computing system 10902 may, in some examples where the XR visualization is presented to the patient, receive indications of user input indicating one or more pain points within the range of motion. The patient may experience pain when the appendage is at the pain points. Thus, the patient may provide the indication of user input when the appendage is at a point within the range of motion where the patient experiences pain. In response to receiving the indication of the user input, computing system 10902 may generate, based on the motion data, data indicating a pain point, where the pain point is a position or positions of the appendage of the patient at which the patient experiences pain” at paragraph 0657, line 8; “In another example, computing system 10902 may receive (e.g., via one or more cameras of an XR visualization device worn by the patient) video data showing the user performing a gesture (e.g., a hand gesture, head gesture, etc.) that indicates that the user has experienced pain at the current point in the range of motion. In other examples, computing system 10902 may receive the indication of user input as a tapping gesture, a button push, or another form of user input” at paragraph 0659, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the pain indication as taught by Poltaretskyi et al. in the system of the Esterberg and Giphart et al. combination as “Knowing the points at which the patient experiences pain may help a healthcare provider (and/or an AI-based diagnostic tool) learn about the patient's condition” (Poltaretskyi et al. at paragraph 0657, line 5).

The Esterberg, Giphart et al. and Poltaretskyi et al. combination does not explicitly disclose that the at least one sensor including a three dimensional scanner.
Lang et al. teaches a method in the same field of endeavor of surgical visualization, wherein
the mixed reality holographic headset includes at least one processor (“Hololens has an Intel Cherry Trail SoC containing the CPU and GPU” at paragraph 0169, line 1), at least one camera including a depth sensing camera (“The HoloLens has an inertial measurement unit (IMU) with an accelerometer, gyroscope, and a magnetometer, four environment mapping sensors/cameras (two on each side), a depth camera with a 120°×120° angle of view” at paragraph 0168, line 1) and at least one sensor including a three dimensional scanner (“Image processing and/or pattern recognition of the live data of the patient can then be performed through the OHMD, e.g. using a built in image capture apparatus and/or a 3D scanner for capturing the live data of the patient or image and/or video capture systems and/or a 3D scanner attached to, integrated with or coupled to the OHMD” at paragraph 0330; “Image and/or video capture and/or a 3D scanner, for example integrated into or attached to or coupled to the OHMD, can be used to identify the location of the light on the patient's tissue or the patient's anatomic landmark” at paragraph 0371, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the headset as taught by Lang et al. for the headset of the Esterberg, Giphart et al. and Poltaretskyi et al. combination enhancement of the monitoring of “Anatomic landmarks, patient surface(s), organ surface(s), tissue surface(s), pathologic tissues and/or surface(s), e.g. for purposes of registration, e.g. of the patient and/or the surgical site, e.g. one or more bones or cartilage, and/or one or more OHMD's, e.g. in a common coordinate system” (Lang et al. at paragraph 0238).
Regarding claim 15, the Esterberg, Giphart et al., Poltaretskyi et al. and Lang et al. combination discloses a method further comprising the step of determining a surgical treatment configuration for the vertebral tissue (“Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg at paragraph 0022, last sentence).
Regarding claim 16, the Esterberg, Giphart et al., Poltaretskyi et al. and Lang et al. combination discloses a method wherein the surgical treatment configuration includes a segmentation of the vertebral tissue and/or a surgical reconstruction of the vertebral tissue (“The resulting virtual model constructs and integrates patient-specific, anatomically correct, and comprehensive three-dimensional models, with any soft and hard tissue details available. Advantageously, having this information allows the surgeon to highlight a particular feature, such as an L3 lumbar vertebra, and abstract it above the surgical field for closer inspection. The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example” Esterberg at paragraph 0100, line 1).
Regarding claim 17, the Esterberg, Giphart et al., Poltaretskyi et al. and Lang et al. combination discloses a method further comprising the steps of registering a second holographic image of the surgical treatment configuration with the body image in the common coordinate system; and displaying the second holographic image and the body image in the common coordinate system with the mixed reality holographic headset (“Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg at paragraph 0163, line 1).
Regarding claim 18, the Esterberg, Giphart et al., Poltaretskyi et al. and Lang et al. combination discloses a method further comprising the steps of registering a second holographic image of the surgical treatment configuration with the first holographic image and the body image in the common coordinate system; and displaying the first holographic image, the second holographic image and the body image in the common coordinate system with the mixed reality holographic headset (“The resulting virtual model constructs and integrates patient-specific, anatomically correct, and comprehensive three-dimensional models, with any soft and hard tissue details available. Advantageously, having this information allows the surgeon to highlight a particular feature, such as an L3 lumbar vertebra, and abstract it above the surgical field for closer inspection. The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example” Esterberg at paragraph 0100, line 1).
Regarding claim 20, Esterberg discloses a method for spinal disorder diagnosis and treatment, the method comprising the steps of:
imaging a body including vertebral tissue in a non-surgical environment (“This embodiment may use software to construct 3D models from tomographic datasets and to segment out individual anatomical elements such as bones, and optionally soft tissue features such as organs, nerve tracts and ligaments” at paragraph 0023, line 1; “Suitable libraries of segmented images of the patient's anatomy may be stored in computer memory for use during a surgical procedure. The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for example, while not limited thereto” at paragraph 0024, which demonstrates acquisition in a pre-surgical phase);
positioning recognition markers on a surface of the body (“The software can learn reference points defined by the user, either by marking those spots with a laser pen, or using radiobeacons placed for example at major boney crests. The software can also recognize underlying fascia surrounding the spinous process of each vertebral body, for example, after a first incision is made and the cut retracted, so that the three-dimensional solid model may be correctly aligned relative to the patient's anatomy on the operating table. Other anatomical reference points are well known to physicians and may be entered using a combination of a voice identifier and a laser pointer, for example. Alternatively, RFID pads may be adhered to anatomical landmarks surrounding the surgical site, providing a means to align the solid model with the patient's position on the table even when visual cues are temporarily blocked” at paragraph 0141);
mapping the body with a mixed reality holographic headset and the recognition markers (see the headset as shown in Figure 2; as mentioned above, the radiobeacons or RFID pads at particular landmarks are used to orient the body positioning and the model);
scanning in real-time the surface of the body adjacent to the vertebral tissue with the mixed reality holographic headset (“Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” at paragraph 0089, line 1; as seen in Figure 4, the surgical field includes areas adjacent to the spine);
determining a surgical treatment configuration for the vertebral tissue (“Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” at paragraph 0022, last sentence);
registering a first holographic image of the vertebral tissue and/or a second holographic image of the surgical treatment configuration with a body image of the scanned surface in a common coordinate system (“The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view, for example, so that a simple reverse triangulation provides the spatial location and elevation of the eyepiece from the reference beacons” at paragraph 0090, line 1; “The resulting virtual model constructs and integrates patient-specific, anatomically correct, and comprehensive three-dimensional models, with any soft and hard tissue details available. Advantageously, having this information allows the surgeon to highlight a particular feature, such as an L3 lumbar vertebra, and abstract it above the surgical field for closer inspection. The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example” at paragraph 0100, line 1); and
displaying in real-time the first holographic image and/or the second holographic image with the body image in the common coordinate system with the mixed reality holographic headset (“FIG. 4 shows an example headset view 400 of a surgical field by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. The headset view 400 shows an incision 405 and a virtual CT model 410 of underlying boney structures in anatomical registration” at paragraph 0102), the mixed reality holographic headset includes at least one processor, at least one camera and at least one sensor (“The projection system may be driven by a computing environment that may be local or remote, for example including an umbilicus 110 to transmit data from a remote computing machine with processor, memory and program-specific instructions. Alternatively, computing hardware may be belt mounted or even miniaturized for mounting as part of the headset 105” at paragraph 0088, line 7; “Both cameras may be slaved to frame grabbers either by CCD or CMOS chips that are synchronized to capture an image of the dot pattern at a precise instant of time” at paragraph 0091, line 18; “Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105” at paragraph 0093, line 6).
Esterberg does not explicitly disclose that the imaging is during body movement.
Giphart et al. teaches a method for spinal disorder diagnosis and treatment planning, the method comprising the steps of: 
imaging a body including vertebral tissue during body movement (“In operation, the target region 70 of the patient's spine is positioned and maintained within this 3D viewing volume 60 throughout the series of exposures of a given range of patient motion. In this way, a dynamic multi-frame series of images may be captured” at paragraph 0037, line 9); 
displaying the first image and the body image with the display (“displaying the change in the relative three-dimensional position and orientation of each vertebra as a three-dimensional movie “ at paragraph 0008, second to last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the movement data as taught by Giphart et al. in the system of Esterberg in order to visualize the patient’s spinal movement to be able to determine the proper treatment for the patient.

The Esterberg and Giphart et al. combination does not explicitly disclose that during imaging, the images are directly labeled to identify anatomical locations where a patient is experiencing pain.
Poltaretskyi et al. teaches a method in the same field of endeavor of orthopedic diagnosis, wherein during imaging (“In some examples, motion tracking device 10906 may include one or more cameras or other devices that visually detect the movement of the appendage. For instance, in some examples, one or more cameras may be integrated into an XR visualization device worn by the patient. In some examples where the one or more cameras are integrated into an XR visualization device worn by the patient, the patient may need to be positioned in front of a mirror so that the camera is able to capture images of the movement of the appendage of the patient” at paragraph 0633), the images are directly labeled to identify anatomical locations where a patient is experiencing pain (“To address such challenges, computing system 10902 may, in some examples where the XR visualization is presented to the patient, receive indications of user input indicating one or more pain points within the range of motion. The patient may experience pain when the appendage is at the pain points. Thus, the patient may provide the indication of user input when the appendage is at a point within the range of motion where the patient experiences pain. In response to receiving the indication of the user input, computing system 10902 may generate, based on the motion data, data indicating a pain point, where the pain point is a position or positions of the appendage of the patient at which the patient experiences pain” at paragraph 0657, line 8; “In another example, computing system 10902 may receive (e.g., via one or more cameras of an XR visualization device worn by the patient) video data showing the user performing a gesture (e.g., a hand gesture, head gesture, etc.) that indicates that the user has experienced pain at the current point in the range of motion. In other examples, computing system 10902 may receive the indication of user input as a tapping gesture, a button push, or another form of user input” at paragraph 0659, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the pain indication as taught by Poltaretskyi et al. in the system of the Esterberg and Giphart et al. combination as “Knowing the points at which the patient experiences pain may help a healthcare provider (and/or an AI-based diagnostic tool) learn about the patient's condition” (Poltaretskyi et al. at paragraph 0657, line 5).

The Esterberg, Giphart et al. and Poltaretskyi et al. combination does not explicitly disclose that the at least one sensor including a three dimensional scanner.
Lang et al. teaches a method in the same field of endeavor of surgical visualization, wherein
the mixed reality holographic headset includes at least one processor (“Hololens has an Intel Cherry Trail SoC containing the CPU and GPU” at paragraph 0169, line 1), at least one camera including a depth sensing camera (“The HoloLens has an inertial measurement unit (IMU) with an accelerometer, gyroscope, and a magnetometer, four environment mapping sensors/cameras (two on each side), a depth camera with a 120°×120° angle of view” at paragraph 0168, line 1) and at least one sensor including a three dimensional scanner (“Image processing and/or pattern recognition of the live data of the patient can then be performed through the OHMD, e.g. using a built in image capture apparatus and/or a 3D scanner for capturing the live data of the patient or image and/or video capture systems and/or a 3D scanner attached to, integrated with or coupled to the OHMD” at paragraph 0330; “Image and/or video capture and/or a 3D scanner, for example integrated into or attached to or coupled to the OHMD, can be used to identify the location of the light on the patient's tissue or the patient's anatomic landmark” at paragraph 0371, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the headset as taught by Lang et al. for the headset of the Esterberg, Giphart et al. and Poltaretskyi et al. combination enhancement of the monitoring of “Anatomic landmarks, patient surface(s), organ surface(s), tissue surface(s), pathologic tissues and/or surface(s), e.g. for purposes of registration, e.g. of the patient and/or the surgical site, e.g. one or more bones or cartilage, and/or one or more OHMD's, e.g. in a common coordinate system” (Lang et al. at paragraph 0238).
Regarding claim 21, the Esterberg, Giphart et al., Poltaretskyi et al. and Lang et al. combination discloses a method wherein the body movement includes flexation and/or extension of the body (“a series of patient movements, for example lumbar flexion and extension” at paragraph 0011, line 4).
Regarding claim 22, the Esterberg, Giphart et al., Poltaretskyi et al. and Lang et al. combination discloses a method wherein the labeling includes annotations of the anatomical locations (“Marker 11106 may correspond to a pain point” Poltaretskyi et al. at paragraph 0677, line 2; “In response to receiving the indication of the user input, computing system 10902 may generate, based on the motion data, data indicating a pain point, where the pain point is a position or positions of the appendage of the patient at which the patient experiences pain” Poltaretskyi et al. at paragraph 0657, last sentence; therefore, knowing which appendage is being tested, the indicator marker is relevant to the anatomical appendage that has experienced the pain and the location at which the range of motion produced said pain).


Response to Arguments
	Summary of Remarks (@ response page labeled 8): “Claim 1 has been amended to recite a method for spinal disorder diagnosis and treatment planning, the method including the steps of positioning recognition markers on the surface of the body, mapping the body with a mixed reality holographic headset and the recognition markers, the mixed reality holographic headset including at least one camera including a depth sensing camera and at least one sensor including a three dimensional scanner. Claims 14 and 20 have also been amended. Esterberg, Giphart and/or Poltaretskyi do not anticipate and do not make obvious the claimed features.”

	Examiner’s Response: Esterberg et al. discloses the elements of positioning recognition markers on the surface of the body, mapping the body with a mixed reality holographic headset and the recognition markers, the mixed reality holographic headset including at least one camera including a depth sensing camera as described in the rejections above.  As previously mentioned, the radiobeacons or RFID pads at particular landmarks are used to orient the body positioning and the model.  As for the three dimensional scanner, this is taught by the newly cited Lang et al. reference as demonstrated above.  It is further noted that the Lang et al. reference uses a laser tracking light at patient landmarks for position referencing and model registration.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662